Exhibit 10.2

 

AIR LEASE CORPORATION
2014 EQUITY INCENTIVE PLAN

 

1.             Purpose

 

The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide a means whereby officers, employees, directors and/or
consultants of the Company and its Affiliates can acquire and maintain Common
Stock ownership, or be paid incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and its Affiliates and promoting an identity of interest between
shareholders and these persons.

 

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Unit Awards, Stock Bonus
Awards, Incentive Bonus Awards and Other Awards, or any combination of the
foregoing.

 

2.             Definitions

 

For purposes of this Plan, the following terms are defined as set forth below:

 

(a)           “Affiliate” means, with respect to any specified entity, any other
entity that directly or indirectly is controlled by, controls, or is under
common control with such specified entity.

 

(b)           “Applicable Exchange” means the securities exchange as may at the
applicable time be the principal market for the Common Stock.

 

(c)           “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Stock Bonus Award, Incentive Bonus Award or
Other Award granted pursuant to the terms of this Plan.

 

(d)           “Award Agreement” means a written or electronic document or
agreement setting forth the terms and conditions of a specific Award. An Award
Agreement may be in the form of an agreement to be executed by both the
Participant and the Company (or an authorized representative of the Company) or
certificates, notices or similar instruments as approved by the Committee.

 

(e)           “Beneficial Ownership” shall have the meaning given in Rule 13d-3
promulgated under the Exchange Act.

 

(f)            “Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

(g)           “Cause” means, unless otherwise provided in an Award Agreement,
(i) “Cause” as defined in any employment, consulting or similar agreement with
the Company or any of its Affiliates to which the applicable Participant is a
party (an “Individual Agreement”), or (ii) if there is no such Individual
Agreement or if it does not define Cause: (A)  willful misconduct or gross or
willful neglect by a Participant in the performance of his employment duties
(other than as a result of his incapacity due to physical or mental illness or
injury) as determined by the Committee; (B) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony or a crime of moral
turpitude by a Participant; (C) willful fraud, misappropriation, embezzlement,
misrepresentation or breach of a fiduciary duty against the Company or any of
its Subsidiaries, as determined by the Committee; (D) a breach by a Participant
of any nondisclosure, non-solicitation or noncompetition obligation owed to the
Company or any of its Affiliates; or (E) the failure of a Participant to follow
the lawful and reasonable instructions of the Board or his direct superiors.

 

(h)           “Change in Control” shall, unless in the case of a particular
Award where the applicable Award Agreement states otherwise or contains a
different definition of “Change in Control,” for the purpose of this Plan, be
the first to occur following the Effective Date of:

 

(i)      the acquisition by any Person or Group of Beneficial Ownership of 35%
or more (on a fully diluted basis) of either (A) the then outstanding shares of
all classes of common stock of the Company, taking into account as outstanding
for this purpose such common stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise or
settlement of any similar right to acquire such common stock (the “Outstanding
Company Common Stock”), or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (I) any acquisition by the Company or any Affiliate, (II) any
acquisition directly from the Company, (III) any acquisition by any employee
benefit plan sponsored or maintained by the Company or any Affiliate or (IV) any
acquisition by any Person pursuant to a transaction that complies with clauses
(A), (B) and (C) of subsection (iv) of this Section 2(h);

 

(ii)   individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination), shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(iii)  a complete dissolution or liquidation of the Company; or

 

--------------------------------------------------------------------------------


 

(iv) the consummation of a merger, consolidation, statutory share exchange, a
sale or other disposition of all or substantially all of the assets of the
Company or similar form of corporate transaction involving the Company that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (A) more than 50% of the total voting power of (x) the entity
resulting from such Business Combination (the “Surviving Company”) or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the directors of the Surviving Company (the “Parent Company”) is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no Person or Group (other
than any employee benefit plan sponsored or maintained by the Surviving Company
or the Parent Company), is or becomes the beneficial owner, directly or
indirectly, of 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Company (or, if there is no
Parent Company, the Surviving Company) and (C) at least two-thirds of the
members of the board of directors of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination were Board members at the time of the Board’s approval of
the execution of the initial agreement providing for such Business Combination.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto, the Treasury Regulations thereunder and
other relevant interpretive guidance issued by the Internal Revenue Service or
the Treasury Department. Reference in the Plan to any specific section of the
Code shall be deemed to include any amendments or successor provisions to such
section and any regulations and guidance under such section.

 

(j)            “Committee” means a committee appointed by the Board to
administer the Plan or, if no such committee has been appointed by the Board,
the Board.

 

(k)           “Common Stock” means the Class A common stock, par value $0.01 per
share, of the Company, and any stock into which such common stock may be
converted or into which it may be exchanged.

 

(l)            “Company” means Air Lease Corporation, or its successor.

 

(m)          “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement.

 

(n)           “Disability” means, unless otherwise provided in an Award
Agreement, the Company or an Affiliate having cause to terminate a Participant’s
employment or service on account of “disability,” as defined in any existing
Individual Agreement, or, in the absence of such an Individual Agreement, a
condition entitling the Participant to receive benefits under a long-term
disability plan of the Company or an Affiliate or, in the absence of such a
plan, the complete and permanent inability by reason of illness or accident to
perform the duties of the occupation at which a Participant was employed or
served when such disability commenced or, as determined by the Committee, based
upon medical evidence acceptable to it. Notwithstanding the above, with respect
to an Incentive Stock Option, Disability shall mean permanent and total
disability as defined in Section 22(e)(3) of the Code.

 

--------------------------------------------------------------------------------


 

(o)           “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be
a Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spin-off or sale by the Company, of the stock
of the Subsidiary or Affiliate or a sale of a division of the Company and its
Affiliates).

 

(p)           “Effective Date” means May 7, 2014, date the Plan was approved by
the Company’s shareholders in accordance with Section 3.

 

(q)           “Eligible Person” means any director, officer, employee or
consultant of the Company or any of its Subsidiaries or Affiliates, or any
prospective employee and consultant who has accepted an offer of employment or
consultancy from the Company or its Subsidiaries or Affiliates.

 

(r)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(s)            “Fair Market Value” means, as of a given date, the closing price
of the Common Stock on the Applicable Exchange on that date, or if no prices are
reported on that date, on the last preceding date on which such prices of the
Common Stock are so reported. If the Common Stock is not then listed on any
national securities exchange but is traded over the counter at the time
determination of its Fair Market Value is required to be made, its Fair Market
Value shall be deemed to be equal to the average between the reported high and
low sales prices of Common Stock on the most recent date on which the Common
Stock was publicly traded. If the Common Stock is not publicly traded at the
time a determination of its Fair Market Value is made, the Committee shall
determine its Fair Market Value in good faith in such manner as it deems
appropriate (such determination to be made in a manner that satisfies
Section 409A of the Code (to the extent applicable)).

 

(t)            “Group” shall have the meaning given in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.

 

(u)           “Incentive Bonus” means a bonus opportunity awarded under
Section 11 pursuant to which a Participant may become entitled to receive an
amount based on satisfaction of such Performance Goals as are specified in the
Award Agreement. Nothing herein shall be construed as creating any limitations
on the Company’s ability to adopt such other incentive arrangements as either
may deem desirable, including without limitation, annual and/or long-term
cash-based incentive compensation plans.

 

(v)           “Incentive Stock Option” means an Option granted by the Committee
to a Participant under the Plan that is intended to qualify as an incentive
stock option as described in Section 422 of the Code.

 

--------------------------------------------------------------------------------


 

(w)          “Individual Agreement” has the meaning set forth in the definition
of Cause in Section 2(g).

 

(x)           “Nonqualified Stock Option” means an Option granted by the
Committee to a Participant under the Plan that is not designated by the
Committee as an Incentive Stock Option.

 

(y)           “Option” means an Award granted under Section 7.

 

(z)           “Option Price” means the exercise price for an Option as described
in Section 7(a).

 

(aa)         “Other Award” means an Award granted under Section 12, pursuant to
which a Participant has the right to purchase or acquire shares, whether at a
fixed or variable price or ratio related to the Common Stock or with a value
derived from the value of or related to the Common Stock and/or returns thereon,
upon the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or any combination
thereof.

 

(bb)         “Parent” means any parent of the Company, as defined in
Section 424(e) of the Code.

 

(cc)         “Participant” means an Eligible Person who has been selected by the
Committee, in its sole discretion, to participate in the Plan and to receive an
Award pursuant to Section 6.

 

(dd)         “Performance-Based Award” means an Award, the grant, issuance,
retention, vesting or settlement of which is subject to satisfaction or
attainment of one or more Performance Goals.

 

(ee)         “Performance Goals” means the performance objectives established
for the purpose of determining the number of shares of Common Stock to be
granted, retained, vested, issued or issuable under or in settlement of or the
amount payable pursuant to a Performance-Based Award. To the extent a
Performance-Based Award is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, (A) the Performance Goals shall
be established with reference to one or more of the following, either on a
Company-wide basis or, as relevant, in respect of one or more Affiliates,
Subsidiaries, divisions, departments or operations of the Company: earnings
(gross, net, pre-tax, post-tax or per share), net profit after tax, net
operating profit, EBITDA, adjusted EBITDA, gross profit, cash generation
(including, but not limited to, operating cash flow, free cash flow, cash flow
return on equity, and cash flow return on investment), unit volume, market
share, sales, asset quality, earnings per share, operating income, net income,
adjusted net income, revenues, return on assets (pre-tax or post-tax), return on
operating assets, return on equity (pre-tax or post-tax), return on capital,
return on invested capital, return on sales, return on revenue, profits, total
shareholder return (measured in terms of stock price appreciation and/or
dividend growth), cost saving levels, gross or operating margins (pre-tax or
post-tax), productivity ratios, expense targets, margins, operating efficiency,
lease placement of aircraft, working capital targets, change in working capital,
economic value added customer satisfaction, marketing spending efficiency, core
non-interest income, book value, change in working capital, return on capital,
and/or stock price, with respect to the Company or any Subsidiary, Affiliate,
division or department of the Company and (B) such Performance Goals shall be
set by the Committee within the time period prescribed by Section 162(m) of the
Code and related regulations. Such Performance Goals also may be based upon the
attaining of specified levels of Company, Subsidiary, Affiliate or divisional
performance under one or more of the measures described above relative to the
performance of other entities, divisions or subsidiaries.

 

--------------------------------------------------------------------------------


 

(ff)          “Performance Period” means that period of time determined by the
Committee over which performance is measured for the purpose of determining a
Participant’s right to, and the payment value of, any Performance-Based Award.

 

(gg)         “Person” shall mean an individual or a corporation, association,
partnership, limited liability company, joint venture, organization, business,
trust, or any other entity or organization, including a government or any
subdivision or agency thereof.

 

(hh)         “Plan” means this Air Lease Corporation 2014 Equity Incentive Plan,
as amended from time to time.

 

(ii)           “Restricted Period” means, with respect to any share of
Restricted Stock or any Restricted Stock Unit, the period of time determined by
the Committee during which such Award is subject to the restrictions set forth
in Section 9.

 

(jj)           “Restricted Stock” means an Award of shares of Common Stock
issued or transferred to a Participant subject to forfeiture and the other
restrictions set forth in Section 9.

 

(kk)         “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 9 pursuant to which Common Stock or cash in lieu thereof may
be issued in the future.

 

(ll)           “Securities Act” means the Securities Act of 1933, as amended.

 

(mm)      “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

(nn)         “Stock Bonus” means an Award granted under Section 10 of the Plan.

 

(oo)         “Strike Price” means, in respect of an SAR, (i) in the case of a
Tandem SAR, the Option Price of the related Option, or (ii) in the case of a
Free-Standing SAR, a price no less than the Fair Market Value on the Date of
Grant.

 

(pp)         “Subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity during any period in which at least a
50% voting or profits interest is owned, directly or indirectly, by the Company
or any successor to the Company.

 

(qq)         “Termination of Service” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, if a Participant’s employment with the Company and any of its
Subsidiaries or Affiliates, or membership on the Board, terminates but such
Participant continues to provide services to the Company and its Affiliates in a
nonemployee director capacity or as an employee, as applicable, such change in
status shall not be deemed a Termination of Service. A Participant employed by,
or performing services for, a Subsidiary or an Affiliate or a division of the
Company and its Affiliates shall not be deemed to incur a Termination of Service
if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or division
ceases to be a Subsidiary, Affiliate or division, as the case may be, and the
Participant immediately thereafter becomes an employee of (or service provider
for), the Company or another Subsidiary or Affiliate. Notwithstanding the
foregoing, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, “Termination
of Service” shall mean a “separation from service” as defined under Section 409A
of the Code.

 

--------------------------------------------------------------------------------


 

3.             Effective Date, Duration and Shareholder Approval

 

The Plan will be effective on the Effective Date upon approval by the
affirmative vote of the holders of a majority of the combined voting power of
the outstanding voting securities of the Company present, or represented by
proxy, and entitled to vote, at a meeting of the Company’s shareholders or by
written consent in accordance with the laws of the State of Delaware; provided
that if such approval by the shareholders of the Company is not forthcoming, all
Awards previously granted under this Plan shall be void.

 

The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date (the “Expiration
Date”); provided, however, that the administration of the Plan shall continue in
effect until all matters relating to Awards previously granted have been
settled. Awards outstanding as of the Expiration Date shall not be affected or
impaired by termination of the Plan.

 

4.             Administration

 

(a)     The Plan shall be administered by the Committee or such other committee
of the Board as the Board may from time to time designate. Unless otherwise
established by the Board or in any charter of the Committee, a majority of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by all members of the Committee in lieu of a meeting, shall be deemed
the acts of the Committee.  Any power of the Committee may also be exercised by
the Board, except to the extent that the grant or exercise of such authority
would cause any Award or transaction to become subject to (or lose an exemption
under) the short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934 or cause an Award designated as a
Performance-Based Award not to qualify for treatment as performance-based
compensation under Section 162(m) of the Code. To the extent permitted by
applicable law and any charter of the Committee, the Committee may by resolution
authorize one or more officers of the Company to perform any or all things that
the Committee is authorized and empowered to do or perform under the Plan, and
for all purposes under this Plan, such officer or officers shall be treated as
the Committee; provided, however, that the resolution so authorizing such
officer or officers shall specify the total number of Awards (if any) such
officer or officers may award pursuant to such delegated authority. No such
officer shall designate himself or herself as a recipient of any Awards granted
under authority delegated to such officer.

 

--------------------------------------------------------------------------------


 

(b)     Subject to the terms and conditions of the Plan and applicable law, the
Committee shall have, in addition to other express powers and authorizations
conferred on the Committee by the Plan, the power to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards, other property and other amounts payable with respect
to an Award shall be deferred either automatically or at the election of the
holder thereof or of the Committee; (vii) interpret, administer, reconcile any
inconsistency, correct any defect and/or supply any omission in the Plan and any
instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (ix) establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and (x) make any other determination
and take any other action specified under the Plan or that the Committee deems
necessary or desirable for the administration of the Plan. The Committee may, in
its sole and absolute discretion, without amendment to the Plan, waive or amend
the operation of Plan provisions respecting exercise after Termination of
Service and, except as otherwise provided herein, adjust any of the terms of any
Award. The Committee may also (A) accelerate the date on which any Award granted
under the Plan becomes exercisable or (B) accelerate the vesting date or waive
or adjust any condition imposed hereunder with respect to the vesting or
exercisability of an Award, provided that the Committee, in good faith,
determines that such acceleration, waiver or other adjustment is necessary or
desirable.

 

(c)     All designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award or any documents evidencing
Awards granted pursuant to the Plan shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all parties, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award and any shareholder.

 

(d)     The terms and conditions of each Award, as determined by the Committee,
shall be set forth in an Award Agreement, which shall be delivered to the
Participant receiving such Award upon, or as promptly as is reasonably
practicable following, the grant of such Award. The effectiveness of an Award
shall not be subject to the Award Agreement’s being signed by the Company and/or
the Participant’s receiving the Award unless specifically so provided in the
Award Agreement.

 

5.             Shares Subject to the Plan

 

(a)     Subject to Section 14, the maximum number of shares of Common Stock that
may be delivered pursuant to Awards under the Plan is the sum of (i) 5 million
Shares and (ii) any Shares which as of the Effective Date are available for
grant under the Company’s 2010 Equity Incentive Plan, and (iii) any Shares which
are, as of the Effective Date, subject to awards under the Company’s 2010 Equity
Incentive Plan and which subsequently expire or lapse without being exercised,
are canceled or forfeited, are not delivered because such shares are withheld to
satisfy the option price and/or the tax withholding obligations relating to any
such award, or are settled for cash. The maximum number of shares of Common
Stock that may be granted pursuant to Options intended to be Incentive Stock
Options is 1 million shares, which number shall be calculated and adjusted
pursuant to Section 14 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code.

 

--------------------------------------------------------------------------------


 

(b)     To the extent that any Award is forfeited, or any Option or Stock
Appreciation Right terminates, expires or lapses without being exercised, or any
Award is settled for cash, the shares of Common Stock subject to such Award not
delivered as a result thereof shall again be available for Awards under the
Plan.   Any Restricted Stock repurchased by the Company at the same price paid
by the Participant so that such shares are returned to the Company shall again
be available for Awards under the Plan.  The payment of any dividends in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.

 

(c)     If the Option Price of any Option and/or the tax withholding obligations
relating to any Award are satisfied by the Participant delivering shares of
Common Stock to the Company (by either actual delivery or by attestation), only
the number of shares of Common Stock issued net of the shares of Common Stock
delivered or attested to shall be deemed delivered for purposes of determining
the maximum numbers of shares of Common Stock available for delivery under the
Plan.  To the extent any shares of Common Stock subject to an Award are not
delivered because such shares are withheld to satisfy the Option Price (in the
case of an Option) and/or the tax withholding obligations relating to such
Award, such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares of Common Stock available for delivery
under the Plan.   With respect to Stock Appreciation Rights, only shares of
Common Stock actually issued pursuant to a Stock Appreciation Right will cease
to be available under the Plan and all remaining shares under Stock Appreciation
Rights will remain available for future grant under the Plan.

 

(d)     Common Stock delivered by the Company in settlement of Awards may be
authorized and unissued Common Stock, Common Stock held in the treasury of the
Company, Common Stock purchased on the open market or by private purchase or a
combination of the foregoing.

 

(e)     The maximum number of shares of Common Stock that may be delivered
pursuant to Performance-Based Awards that are granted to any one Participant
during any calendar year may not exceed 500,000 shares of Common Stock, which
number shall be adjusted pursuant to Section 14, and shares otherwise counted
against such number, only in a manner that will not cause the Awards granted
under the Plan to fail to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code.  The maximum number of shares of Common
Stock that may be delivered pursuant to Options or Stock Appreciation Rights
that are granted to any one Participant during any calendar year may not exceed
1,000,000 shares of Common Stock, which number shall be adjusted pursuant to
Section 14, and shares otherwise counted against such number, only in a manner
that will not cause the Awards granted under the Plan to fail to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code. 
The maximum cash amount payable pursuant to that portion of an Incentive Bonus
or Other Award granted in any calendar year to any Participant under this Plan
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall not exceed $7,000,000.

 

--------------------------------------------------------------------------------


 

6.             Eligibility

 

The Committee may, from time to time, select, in its sole discretion, from among
all Eligible Persons, those to whom an Award shall be granted.

 

7.             Options

 

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary (within the meaning of Section
424(f) of the Code). Each Option shall be evidenced by an Award Agreement. Each
Option so granted shall be subject to the following conditions, or to such other
conditions as may be reflected in the applicable Award Agreement.

 

(a)     Option Price. The Option Price per share of Common Stock for each Option
shall be set by the Committee at the time of grant but shall not be less than
the Fair Market Value of a share of Common Stock at the Date of Grant.

 

(b)     Manner of Exercise and Form of Payment. No shares of Common Stock shall
be delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor (together with applicable withholding taxes) is received
by the Company. Options that have become exercisable may be exercised by
delivery of written notice of exercise (in such form as the Committee may
specify from time to time) to the Company accompanied by payment of the Option
Price. The Option Price shall be payable in cash and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including
by means of attestation of ownership of a sufficient number of shares of Common
Stock in lieu of actual delivery of such shares to the Company). In addition,
the Option Price may be payable by such other method as the Committee may allow
at or following the grant date, including but not limited to an irrevocable
commitment by a broker to pay over such amount from a sale of the shares of
Common Stock issuable under an Option and withholding of shares of Common Stock
otherwise deliverable upon exercise.  Until the shares of Common Stock are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder will exist with respect to the
shares of Common Stock, notwithstanding the exercise of the Option.  The Company
will issue (or cause to be issued) such shares of Common Stock promptly after
the Option is exercised.  No adjustment will be made for a dividend or other
right for which the record date is prior to the date the shares of Common Stock
are issued.

 

(c)     Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”). If an Option is exercisable
in installments, such installments or portions thereof which become exercisable
shall remain exercisable until the Option expires.

 

--------------------------------------------------------------------------------


 

(d)     Disqualifying Dispositions of Incentive Stock Options. Each Participant
awarded an Incentive Stock Option under the Plan shall notify the Company in
writing immediately after the date he makes a disqualifying disposition of any
Common Stock acquired pursuant to the exercise of such Incentive Stock Option.

 

(e)     Incentive Stock Option Grants to 10% Shareholders. Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a Parent or
Subsidiary, the Option Period shall not exceed five years from the Date of Grant
of such Option and the Option Price shall be at least 110% of the Fair Market
Value (on the Date of Grant) of the Common Stock subject to the Option.

 

(f)     $100,000 Per Year Limitation for Incentive Stock Options. To the extent
the aggregate Fair Market Value (determined as of the Date of Grant) of Common
Stock for which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options.

 

8.             Stock Appreciation Rights

 

Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment
(SARs that are granted in conjunction with an Option are referred to in this
Plan as “Tandem SARs”). The Committee also may award SARs to Eligible Persons
independent of any Option (SARs that are granted independent of any Option are
referred to in this Plan as “Free-Standing SARs”). Each SAR shall be evidenced
by an Award Agreement. Each SAR shall be subject to such terms and conditions
not inconsistent with the Plan as the Committee shall impose as set forth in the
applicable Award Agreement, including, but not limited to, the following:

 

(a)     Vesting, Transferability and Expiration. Tandem SARs shall become
exercisable, be transferable and shall expire according to the same vesting
schedule, transferability rules and expiration provisions as the corresponding
Option. Free-Standing SARs shall become exercisable, be transferable and shall
expire in accordance with a vesting schedule, transferability rules and
expiration provisions as established by the Committee and reflected in an Award
Agreement.

 

(b)     Payment. Upon the exercise of an SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of
Common Stock on the exercise date over the Strike Price. The Company shall pay
such excess in cash, in shares of Common Stock valued at Fair Market Value, or
any combination thereof, as determined by the Committee. Fractional shares shall
be settled in cash.

 

--------------------------------------------------------------------------------


 

(c)     Method of Exercise. A Participant may exercise an SAR at such time or
times as may be determined by the Committee at the time of grant by filing an
irrevocable written notice (in such form as the Committee may specify from time
to time) with the Company or its designee, specifying the number of SARs to be
exercised.  Unless and until the shares of Common Stock are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder will exist with respect to the shares of Common
Stock, notwithstanding the exercise of the SAR.  Unless the Company settles the
SAR in cash, the Company will issue (or cause to be issued) such shares of
Common Stock promptly after the SAR is exercised.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
shares of Common Stock are issued.

 

(d)     Expiration. Except as otherwise provided in the case of Tandem SARs, a
SAR shall expire on a date designated by the Committee that is not later than
ten years after the Date of Grant of the SAR.

 

9.             Restricted Stock Awards and Restricted Stock Units

 

(a)     Award of Restricted Stock and Restricted Stock Units.

 

(i)         The Committee shall have the authority to grant Restricted Stock and
Restricted Stock Units to Eligible Persons, and to establish terms, conditions
and restrictions applicable to such Restricted Stock and Restricted Stock Units,
including (A) the Restricted Period, (B) the time or times at which Restricted
Stock or Restricted Stock Units shall be granted or become vested, including
upon the attainment of performance conditions (whether or not such conditions
are Performance Goals) or upon both the attainment of performance conditions
(whether or not such conditions are Performance Goals) and the continued service
of the applicable Participant and (C) the number of shares or units to be
covered by each grant. Each Restricted Stock and Restricted Stock Unit Award
shall be evidenced by an Award Agreement.

 

(ii)        Subject to the restrictions set forth in Section 9(b), the
Participant generally shall have the rights and privileges of a shareholder as
to such Restricted Stock, including the right to vote such Restricted Stock. The
Award Agreement for Restricted Stock shall specify whether, to what extent and
on what terms and conditions the applicable Participant shall be entitled to
receive current or deferred payments of dividends payable in respect of the
shares underlying the Restricted Stock Award, including whether any such
dividends will be held subject to the vesting of the Restricted Stock, subject
to Section 13(e) below in the case of dividends settled in Common Stock.

 

(iii)       Awards of Restricted Stock shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award. The Committee may require that the
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of any Award of
Restricted Stock, the applicable Participant shall have delivered a stock power,
endorsed in blank, relating to the Common Stock covered by such Award.

 

--------------------------------------------------------------------------------


 

(iv)       No shares of Common Stock shall be issued at the time a Restricted
Stock Unit is granted and the Company will not be required to set aside a fund
for the payment of any such Award. The Award Agreement for Restricted Stock
Units shall specify whether, to what extent and on what terms and conditions the
applicable Participant shall be entitled to receive current or deferred payments
of dividends payable in respect of the shares underlying the Restricted Stock
Units, including whether any such dividends will be held subject to the vesting
of the underlying Restricted Stock Units, subject to Section 13(e) below in the
case of dividends settled in Common Stock.

 

(b)     Restrictions.

 

(i)         Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) the shares shall be subject to the restrictions on
transferability set forth in the Award Agreement and (B) the shares shall be
subject to forfeiture to the extent provided in the applicable Award Agreement,
and satisfaction of any applicable Performance Goals during such period, to the
extent provided in the applicable Award Agreement and, to the extent such shares
are forfeited, the stock certificates shall be returned to the Company and all
rights of the Participant to such shares and as a shareholder shall terminate
without further obligation on the part of the Company.

 

(ii)        Restricted Stock Units awarded to any Participant shall be subject
to (A) forfeiture until the expiration of the Restricted Period, and
satisfaction of any applicable Performance Goals during such period, to the
extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units are forfeited, all rights of the Participant to such
Restricted Stock Units shall terminate without further obligation on the part of
the Company and (B) such other terms and conditions as may be set forth in the
applicable Award Agreement.

 

(c)     Restricted Period. The Restricted Period of Restricted Stock and
Restricted Stock Units shall commence on the Date of Grant and shall expire from
time to time as to that part of the Restricted Stock and Restricted Stock Units
indicated in a schedule established by the Committee in the applicable Award
Agreement; provided that, except in the case of the Participant’s death or
Disability or in the event of a Change in Control, the restrictions imposed on
Restricted Stock and Restricted Stock Units (other than Restricted Stock and
Restricted Stock Units that are Performance-Based Awards or that are granted to
Participants that are non-employee directors of the Company or any of its
Subsidiaries or Affiliates) provided for in the applicable Award Agreement may
not lapse over a period of less than three (3) years following the date of grant
of the Award.

 

--------------------------------------------------------------------------------


 

(d)     Delivery of Restricted Stock and Settlement of Restricted Stock Units.

 

(i)         Restricted Stock. Upon the expiration of the Restricted Period with
respect to any shares of Restricted Stock and/or the satisfaction of any
applicable Performance Goals, the restrictions set forth in Section 9(b) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement.

 

(ii)        Restricted Stock Units. Upon the expiration of the Restricted Period
with respect to any outstanding Restricted Stock Units the Company shall deliver
to the Participant, or his beneficiary, without charge, one share of Common
Stock for each such outstanding Restricted Stock Unit (“Vested Unit”); provided,
however, that, if explicitly provided in the applicable Award Agreement, the
Committee may, in its sole discretion, elect to (i) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock for Vested
Units or (ii) delay the delivery of Common Stock (or cash or part Common Stock
and part cash, as the case may be) beyond the expiration of the Restricted
Period; provided, that any such delay must comply with Section 409A of the Code.
If a cash payment is made in lieu of delivering shares of Common Stock, the
amount of such payment shall be equal to the Fair Market Value of the Common
Stock as of the date on which the Restricted Period lapsed with respect to such
Vested Unit or the date of the delayed delivery, if applicable.

 

(e)     Applicability of Section 162(m). With respect to Performance-Based
Awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code, this Section 9 (including the substance of the Performance
Goals, the timing of establishment of the Performance Goals, the adjustment of
the Performance Goals and determination of the Award) shall be implemented by
the Committee in a manner designed to preserve such Awards as such
“performance-based compensation.”

 

10.          Stock Bonus Awards

 

The Committee may issue unrestricted Common Stock, or other Awards denominated
in Common Stock (valued at Fair Market Value as of the date of payment), under
the Plan to Eligible Persons, alone or in tandem with other Awards, in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine. Stock Bonus Awards under the Plan
shall be granted as, or in payment of, a bonus, or to provide incentives or
recognize special achievements or contributions. With respect to Stock Bonus
Awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee shall establish and administer Performance
Goals in the manner described in Section 9 as an additional condition to the
vesting and payment of such Stock Bonus Awards. The Stock Bonus Award for any
Performance Period to any Participant may be reduced or eliminated by the
Committee in its discretion.

 

11.          Incentive Bonus Awards

 

Incentive Bonus Awards may be granted under the Plan at any time and from time
to time on or prior to the Expiration Date. Each Incentive Bonus Award shall be
evidenced by an Award Agreement that shall be executed by the Company and the
Participant. The Award Agreement shall specify the terms and conditions of the
Incentive Bonus Award, including without limitation, (a) the target and maximum
amount payable to the Participant as an Incentive Bonus Award, (b) the
performance criteria and level of achievement versus these criteria that shall
determine the amount of such payment, (c) the term of the Performance Period,
(d) the timing of any payment earned by virtue of performance, (e) restrictions
on the alienation or transfer of the Incentive Bonus Award prior to actual
payment, (f) forfeiture provisions and (g) such further terms and conditions, in
each case not inconsistent with this Plan as may be determined from time to time
by the Committee. Payment of the amount due under an Incentive Bonus Award may
be made in cash or in Common Stock, as determined by the Committee. With respect
to Incentive Bonus Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
and administer Performance Goals in the manner described in Section 9 as an
additional condition to the vesting and payment of such Incentive Bonus Awards.
The Incentive Bonus Award for any Performance Period to any Participant may be
reduced or eliminated by the Committee in its discretion. Incentive Bonus Awards
payable hereunder may be pursuant to one or more subplans.

 

--------------------------------------------------------------------------------


 

12.          Other Awards

 

Other Awards may be granted under the Plan at any time and from time to time on
or prior to the Expiration Date. Each Other Award shall be evidenced by an Award
Agreement that shall be executed by the Company and the Participant. The Award
Agreement shall specify the terms and conditions of the Other Award. Payment of
the amount due under an Other Award may be made in cash or in Common Stock, as
determined by the Committee. With respect to Other Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall establish and administer Performance Goals in the manner described in
Section 9 as an additional condition to the vesting and payment of such Other
Awards. The Other Award for any Performance Period to any Participant may be
reduced or eliminated by the Committee in its discretion. Other Awards payable
hereunder may be pursuant to one or more subplans.

 

13.          General

 

(a)     Additional Provisions of an Award. Awards to a Participant under the
Plan also may be subject to such other provisions, restrictions, conditions or
limitations (whether or not applicable to Awards granted to any other
Participant) as the Committee determines appropriate including, without
limitation, (i) provisions for the forfeiture of or restrictions on resale or
other disposition of shares of Common Stock acquired under any Award,
(ii) provisions giving the Company the right to repurchase shares of Common
Stock acquired under any Award in the event the Participant elects to dispose of
such shares, (iii) provisions allowing the Participant to elect to defer the
receipt of payment in respect of Awards for a specified period or until a
specified event, provided such provisions comply with Section 409A of the Code
and (iv) provisions to comply with federal and state securities laws and federal
and state tax withholding requirements. Without limiting the foregoing,
additional restrictions may address the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares
issued under an Award, including without limitation (A) restrictions under an
insider trading policy or pursuant to applicable law, (B) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, and (C) restrictions
as to the use of a specified brokerage firm for such resales or other transfers.

 

--------------------------------------------------------------------------------


 

(b)     Privileges of Stock Ownership. Except as otherwise specifically provided
in the Plan, no person shall be entitled to the privileges of ownership in
respect of shares of Common Stock that are subject to Awards hereunder until
such shares have been issued to that person.

 

(c)     Conditions for Issuance. The obligation of the Company to settle Awards
in Common Stock or otherwise shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Common Stock under the Plan prior to fulfillment of all of
the following conditions: (i) listing or approval for listing upon notice of
issuance, of such Common Stock on the Applicable Exchange; (ii) any registration
or other qualification of such Common Stock of the Company under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification that the Committee shall, in its absolute discretion upon
the advice of counsel, deem necessary or advisable; and (iii) obtaining any
other consent, approval or permit from any state or federal governmental agency
that the Committee shall, in its absolute discretion after receiving the advice
of counsel, determine to be necessary or advisable. The Company shall be under
no obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan. If the shares of Common Stock
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Act, the Company may restrict
the transfer of such shares and may legend the Common Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

 

(d)     Tax Withholding.

 

(i)         A Participant may be required to pay to the Company or any Affiliate
and the Company or any Affiliate shall have the right and is hereby authorized
to withhold from any shares of Common Stock or other property deliverable under
any Award or from any compensation or other amounts owing to a Participant the
amount (in cash, Common Stock or other property) of any required income tax
withholding and payroll taxes in respect of an Award, its exercise, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding and taxes.

 

(ii)        Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability (but no more than the minimum required
withholding liability) by (A) delivery of shares of Common Stock owned by the
Participant with a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable pursuant to the exercise or settlement of the Award a number
of shares with a Fair Market Value equal to such withholding liability.

 

(e)     Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of Common Stock with respect to dividends to
Participants holding Awards of Restricted Stock Units, shall only be permissible
if sufficient shares of Common Stock are available under Section 5 for such
reinvestment or payment (taking into account then-outstanding Awards). In the
event that sufficient shares of Common Stock are not available for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of Restricted Stock Units equal in number to the shares of Common
Stock that would have been obtained by such payment or reinvestment, the terms
of which Restricted Stock Units shall provide for settlement in cash and for
dividend equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 13(e).

 

--------------------------------------------------------------------------------


 

(f)     Claim to Awards and Employment Rights. No employee of the Company,
Subsidiary or Affiliate, or other person, shall have any claim or right to be
granted an Award under the Plan or, having been selected for the grant of an
Award, to be selected for a grant of any other Award. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ or service of the Company or an Affiliate.

 

(g)     No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles or Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

(h)     Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without regard to the principles
of conflicts of law thereof or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

(i)      Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

 

(j)      Nontransferability.

 

(i)         Each Award shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, Subsidiary or
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

--------------------------------------------------------------------------------


 

(ii)        Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards other than Incentive Stock Options to be transferred
by a Participant without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to:

 

(A)          any person who is a “family member” of the Participant, as such
term is used in the instructions to Form S-8 (collectively, the “Immediate
Family Members”);

 

(B)          a trust solely for the benefit of the Participant and his Immediate
Family Members;

 

(C)          a partnership or limited liability company whose only partners or
shareholders are the Participant and his Immediate Family Members; or

 

(D)          any other transferee as may be approved either (1) by the Board or
the Committee in its sole discretion or (2) as provided in the applicable Award
Agreement;

 

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of this Plan and any
applicable Award Agreement.

 

(iii)       The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in this Plan, or in any applicable Award Agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award Agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company, or
an Affiliate under the terms of the Plan and the applicable Award Agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

 

--------------------------------------------------------------------------------


 

(k)     Section 409A of the Code. It is the intention of the Company that no
Award shall be “deferred compensation” subject to Section 409A of the Code,
unless and to the extent that the Committee specifically determines otherwise as
provided in this Section 13(k), and the Plan and the terms and conditions of all
Awards shall be interpreted accordingly. The terms and conditions governing any
Awards that the Committee determines will be subject to Section 409A of the
Code, including any rules for elective or mandatory deferral of the delivery of
cash or shares of Common Stock pursuant thereto and any rules regarding
treatment of such Awards in the event of a Change in Control, shall be set forth
in the applicable Award Agreement and shall comply in all respects with
Section 409A of the Code. Notwithstanding any other provision of the Plan to the
contrary, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” subject to Section 409A of the Code that has been granted to
a Participant who is a “specified employee” (within the meaning of Section 409A)
on the date of the Participant’s Termination of Service, any payments (whether
in cash, shares of Common Stock or other property) to be made with respect to
such Award upon the Participant’s Termination of Service shall be delayed until
the earlier of (i) the first day of the seventh month following the
Participant’s Termination of Service and (ii) the Participant’s death.

 

(l)      Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary except as otherwise specifically provided in such other plan.

 

(m)   Subsidiary Employee. In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All shares underlying Awards that are forfeited or
canceled should revert to the Company.

 

(n)     Foreign Employees and Foreign Law Considerations. The Committee may
grant Awards to Eligible Persons who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

 

(o)     No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

 

--------------------------------------------------------------------------------


 

(p)     Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

(q)     Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any person or Award, or would disqualify the Plan or any Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

14.          Changes in Capital Structure

 

(a)     In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, Disaffiliation, or similar event
affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board shall make such substitutions or
adjustments as it deems equitable to (A) the aggregate number and kind of shares
of Common Stock or other securities reserved for issuance and delivery under the
Plan, (B) the various maximum limitations set forth in Section 5 upon certain
types of Awards and upon the grants to individuals of certain types of Awards,
(C) the number and kind of shares of Common Stock or other securities subject to
outstanding Awards and (D) the exercise price of outstanding Options and Stock
Appreciation Rights. In the case of Corporate Transactions, such adjustments may
include, without limitation, (1) the cancellation of outstanding Awards in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Awards, as determined by the
Committee or the Board in its sole discretion (it being understood that in the
case of a Corporate Transaction with respect to which holders of Common Stock
receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of an Option or Stock Appreciation Right shall for this purpose be deemed
to equal the excess, if any, of the value of the consideration being paid for
each share of Common Stock pursuant to such Corporate Transaction over the
exercise price of such Option or Stock Appreciation Right shall conclusively be
deemed valid); (2) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Common Stock subject to outstanding Awards; and
(3) in connection with any Disaffiliation, arranging for the assumption of
Awards, or replacement of Awards with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary,
Affiliate or division or by the entity that controls such Subsidiary, Affiliate
or division following such Disaffiliation (as well as any corresponding
adjustments to Awards that remain based upon Company securities).

 

(b)     In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extraordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of the Company (each, a “Stock Change”), the Committee or the
Board shall make such substitutions or adjustments as it deems equitable to
(i) the aggregate number and kind of shares of Common Stock or other securities
reserved for issuance and delivery under the Plan, (ii) the various maximum
limitations set forth in Section 5 upon certain types of Awards and upon the
grants to individuals of certain types of Awards, (iii) the number and kind of
shares of Common Stock or other securities subject to outstanding Awards and
(iv) the exercise price of outstanding Options and Stock Appreciation Rights.

 

--------------------------------------------------------------------------------


 

(c)     The Committee may adjust in its sole discretion the Performance Goals
applicable to any Awards to reflect any Stock Change and any Corporate
Transaction and any unusual or nonrecurring events and other extraordinary
items, impact of charges for restructurings, discontinued operations and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or the Company’s other SEC filings; provided that with respect to
Awards that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, such adjustments or substitutions shall be made only
to the extent that the Committee determines that such adjustments or
substitutions may be made without causing the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 

(d)     Any adjustment under this Section 14 need not be the same for all
Participants.

 

(e)     Notwithstanding the foregoing: (i) any adjustments made pursuant to this
Section 14 to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; (ii) any adjustments made pursuant to
this Section 14 to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that, after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code; and (iii) in any event, neither the Committee nor the Board shall have
the authority to make any adjustments pursuant to this Section 14 to the extent
the existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code to be subject thereto.

 

15.          Effect of Change in Control

 

(a)     Impact of Event. Unless otherwise provided by the Committee in the
applicable Award Agreement or at any other time prior to the occurrence of a
Change in Control, and subject to Section 14, upon a Change in Control, each
outstanding Award shall be assumed or an award with equivalent value substituted
by the successor corporation or a parent or subsidiary of the successor
corporation, with appropriate adjustments as to the number and kind of shares
and prices.  In the event the successor corporation in a Change in Control
refuses to assume or substitute for the Award, notwithstanding any other
provision of the Plan to the contrary, immediately upon the occurrence of a
Change in Control:

 

--------------------------------------------------------------------------------


 

(i)         any Options and Stock Appreciation Rights (other than Options and
Stock Appreciation Rights that are Performance-Based Awards) outstanding that
are not then exercisable and vested shall become fully exercisable and vested;

 

(ii)        the restrictions, including the Restricted Period, which may differ
with respect to each grantee, and deferral limitations applicable to any
Restricted Stock (other than Restricted Stock that are Performance-Based Awards)
shall lapse and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable;

 

(iii)       all Restricted Stock Units (other than Restricted Stock Units that
are Performance-Based Awards) shall be considered to be earned and payable in
full, and any restrictions shall lapse and such Restricted Stock Units shall be
settled as promptly as is practicable in the form set forth in the applicable
Award Agreement; provided, however, that with respect to any Restricted Stock
Unit that constitutes a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Code, the settlement of each such Restricted
Stock Unit pursuant to this Section 15(a)(iii) shall not occur until the
earliest of (A) the Change in Control if such Change in Control constitutes a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code (each, a “409A Change in Control”) and (B) the date such Restricted
Stock Units would otherwise be settled pursuant to the terms of the Award
Agreement;

 

(iv)       with respect to Performance-Based Awards, the Committee may in its
discretion provide that all incomplete Performance Periods in effect on the date
the Change in Control occurs shall end on the date of such Change in Control
and, if the Committee exercises such discretion, the Committee shall
(A) determine the extent to which Performance Goals with respect to each such
Performance Period have been met based upon such audited or unaudited financial
information then available as it deems relevant and (B) cause to be paid to each
Participant partial or full Awards with respect to Performance Goals for each
such Performance Period based upon the Committee’s determination of the degree
of attainment of Performance Goals; provided, however, that with respect to any
Performance-Based Award that constitutes a “nonqualified deferred compensation
plan” within the meaning of Section 409A of the Code, the payment of each such
Award pursuant to this Section 15(a)(iv) shall not occur until the earliest of
(1) the Change in Control if such Change in Control constitutes a 409A Change in
Control and (2) the date such Award would otherwise be settled pursuant to the
terms of the Award Agreement;

 

(v)        the Committee may in its discretion, and upon at least 10 days’
advance notice to the affected persons, cancel any outstanding Awards and pay to
the holders thereof, in cash or stock, or any combination thereof, the value of
such Awards based upon the price per share of Common Stock received or to be
received by other shareholders of the Company in the event; and

 

(vi)       the Committee may also make additional adjustments and/or settlements
of outstanding Awards as it deems appropriate and consistent with the Plan’s
purposes.

 

--------------------------------------------------------------------------------


 

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants’ rights under the Plan in any agreement or plan
that it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

 

16.          Nonexclusivity of the Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

17.          Amendments and Termination

 

(a)     Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary and desirable to comply with any tax or regulatory requirement
applicable to the Plan; and provided further that any such amendment,
alteration, suspension, discontinuance or termination that would impair the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary, except such an amendment made to
comply with applicable law, including, without limitation, Section 409A of the
Code, Applicable Exchange rules or accounting rules. In no event may any Option
or Free-Standing SAR granted under this Plan (i) be amended, other than pursuant
to Section 14, to decrease the exercise price thereof, (ii)  be cancelled in
conjunction with the grant of any new Option or Free-Standing SAR with a lower
exercise price or in exchange for cash, or (iii) otherwise be subject to any
action that would be treated, for accounting purposes, as a “repricing” of such
Option or Free-Standing SAR, unless such amendment, cancellation or action is
approved by the Company’s shareholders.

 

(b)     Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

 

--------------------------------------------------------------------------------